EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 29 September 2021 has been entered.

Response to Arguments
Applicant’s arguments, see pp. 5-6, filed 29 September 2021, with respect to Claretti have been fully considered and are persuasive.  The rejections of 4 June 2021 have been withdrawn. 

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Wilson (Reg. No. 43,994) on 14 December 2021.

The application has been amended as follows: 
IN THE SPECIFICATION
In original paragraph [0062], third sentence, “perpendicular to the central axis” has been replaced by - - perpendicular to the central axis 303 as shown in Figs. 3A and 3B - -.


IN THE CLAIMS
In Claim 1, line 6, the phrase “wherein one or more teeth in the plurality of fingers associated with” has been replaced by - - wherein the gripper comprises a plurality of fingers around a central axis of the gripper, wherein one or more teeth in the plurality of fingers associated with - -.



In Claim 1, “a tooth of two adjacent teeth of a first finger of the plurality of fingers mechanically engages under a rim of the article of dishware when the gripper moves in the first direction; and 
“a tooth of two adjacent teeth of a second finger of the plurality of fingers mechanically engages under the rim of the article of dishware when the gripper moves in the first direction” has been replaced by - - a tooth of two adjacent teeth of a first finger of the plurality of fingers mechanically engages under a rim of the article of dishware and the rim of the article of dishware is gripped between the two adjacent teeth when the gripper moves in the first direction; 
 a tooth of two adjacent teeth of a second finger of the plurality of fingers mechanically engages under the rim of the article of dishware and the rim of the article of dishware is gripped between the two adjacent teeth when the gripper moves in the first direction; and
wherein the central axis of the gripper is perpendicular to the rim of the article of dishware when the article of dishware is gripped by the gripper - -.

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: central axis 303 will be added to and labeled in FIG. 3A and 3B.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
Reasons for Allowance
Claims 1-11 are allowed.

The following is an examiner’s statement of reasons for allowance:
The independent claim overcomes the prior art since it requires that the central axis of the gripper is perpendicular to the rim of the article of dishware when the article of dishware is gripped by the gripper, and the rim of the article of dishware is gripped between the two adjacent teeth when the gripper moves in the first direction in combination with the other claim limitations.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803. The examiner can normally be reached Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Gerald McClain/Primary Examiner, Art Unit 3652